[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The facts herein are undisputed.
On Friday, November 3, 1995, the plaintiff mailed a list of its property, on the prescribed form, to the office of the Assessor, of the defendant City of Waterbury.
The Assessor, pursuant to § 12-42, Conn. General Statutes, added 25% to the defendant's assessment for the reason that the plaintiff failed to give such list to the assessor "on or before the first day of November" as required by said statute.
The plaintiff commenced this action claiming that the assessment of the 25% penalty and the computation of the tax thereon was illegal, wrongful and arrived at by disregard of the provisions of the statute. . ."
The defendant City of Waterbury has moved to strike the plaintiff's complaint because it fails to state a claim upon which relief can be based.
The court, having reviewed the applicable statutes and case law, agrees with the defendant.
The fact that the Assessor did not take any action by way of assessment of a penalty until after receipt of the plaintiff's list of taxable property is of no consequence.
Failure to file such a list by November 1 is a failure which triggers a duty on the part of the assessor to assess such a penalty as this court clearly articulated in Feierstein v. Townof North Branford, Docket No. 297930, Judicial District of New Haven, October 30, 1990 (Mignone, STR).
For the foregoing reasons the defendant's motion to strike is hereby granted.
JOSEPH W. DOHERTY, J.